The opinion of the court was delivered by
Watkins, J.
This is an action in damages for a trespass alleged to have been committed by the several defendants with various persons unknown, on the plantation and premises of the plaintiff, and for which the latter demands compensation in the sum of $4,250.00.
The circumstances under which the alleged trespass was perpetrated *390are peculiar and the best statement of it which can be made is that furnished in plaintiff’s petition, from which we make the following extract, viz:
“That on the nights of September 28th and 29th, 1897, the said Peter Humble, Sr., the said Kirke Humble, the said Arthur Humble, the said Peter Humble, Jr., and‘Horace Humble, the latter .being a minor, and a child of Henry Smith Humble, for whose conduct, acts and torts the said Henry Smith Humble, his father is liable and responsible, all of said parish and State, did go on the said Riverside plantation, of the said Kernan, as petitioner is informed and believes, and go to the house of one R. Walker Hays, a tenant of the said Kernan, on the said plantation, and did then and there, as petitioner is informed and believes, threaten the said Hays to kill him and burn his house, if he reported an offense committed by the said parties at an entertainment given on said place on September 25th, 1897, -for the jjurpose of raising funds to build a church; and at the house of one Mike Turner, another tenant and employee of petitioner.
^hat the said Peter Humble, Sr., Kirke Humble, Arthur Humble, Peter Humble, Jr., and Horace Humble, the said Horace Humble being a minor and child of the said Henry Smith Humble, with sundry other parties, as petitioner is informed and believes, did pursue two colored mulatto women, Minerva Beattie, wife of John Beattie, and Rhoda Hays, both tenants of petitioner on said Riverside plantation, into the house of one Mike Turner, tenant on petitioner’s Riverside plantation, and then and there threaten the said Mike Turner and his wife and other parties then in said house, that if they did not turn out of the house the said mulatto women, they would kill the said Mike Turner,’and his wife; and otherwise terrorized and threatened the said Mike Turner and family that if they reported the said offense to the authorities at Clinton, they would kill the said Turner and his wife, and burn all the houses on the place.
“That the aforesaid Humbles, in company with a large crowd of persons from the county of Amite, State of Mississippi, as petitioner is informed and believes, on the night of Tuesday, September 28th, 1897, did go upon the said plantation, and go to the house of R. W. Hays, on said plantation, and notified the said Hays that they had burnt up one house on the plantation, and that they would burn every other house if he reported the said offense to the authorities at Clinton, and that they would kill the said Hays. That the said Hays, *391being so terrified, was afraid to remain in his said dwelling, and that on Wednesday, the 29th of September, for fear that his said residence would be burned, or that he would be killed, or some great bodily injury done him, moved out of said house his family and his furniture, and other things, and sought safety elsewhere.
“That the said Humbles assembled the^said crowd and announced their intention of bull-doozing the said John Beattie, another tenant and employee of petitioner; that the said John Beattie with his family,his house having been burned as petitioner believes by accident, although some of the said parties declared they had burned the same,- and in consequence of said threats, the said John Beattie, being a tenant of petitioner, abandoned his crop, turned loose his working animals, and left the place; that the said John Beattie, thereupon, transferred all of his crops and other things on said place to-petitioner.
“That on the night of Wednesday, September 29th, 1897, the aforesaid Humbles, with a large crowd, some of whom were from the State of Mississippi, visited the residence of the said R. W. Hays, who, having heard of their threatened coming to burn his house, to kill or inflict serious bodily harm on him, had vacated the same, and the' said crowd found no person therein when they came; that they wantonly killed his dog in the house, and fired their pistols and rifles to' a great extent; that the other lessees on said plantation, as petitioner' is informed and believes, are so terrified and alarmed, that they are-afraid to stay in their houses, and afraid to go to the fields and gather' their crops;
“That the said tenants of petitioner, as petitioner is informed and' believes, have done nothing whatever to justify, extenuate or excuse • the aforesaid Humbles and their said crowd for their said illegal acts ■ and doings; that some of the tenants of petitioner, as petitioner is informed and believes, have abandoned their crops; others are afraid’ to go into their fields to gather their crops, and petitioner fears that' they will leave said plantation, and that said crops are being seriously damaged by stock breaking in thereon, and that the same is-liable to waste, for the want of other labor to gather the same.
“That petitioner is informed and believes he will find great difficulty in getting labor for the balance of this year, for the next year; and the succeeding years, to operate the said plantation, because, of being in terror of the said Humbles; that petitioner to protect his employees and tenants has been compelled to buy arms, ammunition, *392■employ guards, and hire teams and send them to the said Riverside plantation at great expense, because of the said unlawful and nefarious acts of the. aforesaid Humbles and their co-conspirators. That •.the crowd from Amite County, State of Mississippi, was present, and .took part in said unlawful acts on the aforesaid two nights, by the ■invitation and solicitation of the aforesaid Humbles.
"That petitioner has been damaged by the said unlawful and nefarious acts of the aforesaid Humbles in the sum of forty-two hundred and fifty dollars in the manner following, to-wit:
"For terrorizing and demoralizing said tenants on said Riverside plantation of petitioner, two thousand dollars.
"For estimated amount paid and to be paid for guards, teams, guns and ammunition to protect the tenants and employees on said plantation, two hundred and fifty dollars.
“For damage to crop by deprivation of stock, waste and loss of labor to gather the same, estimated five hundred dollars.
‘“For injury to the reputation of the said place, rendering it very 'difficult to get labor to operate said plantation by reason of the •threats and intimidations of the aforesaid Humbles and their co-•conspirators, the sum of one thousand dollars.
■“That petitioner believes, that for the protection of petitioner’s rights, an injunction is necessary to forbid and restrain the aforesaid Humbles from entering upon the aforesaid Riverside plantation ■of the petitioner, from interfering with, threatening, or troubling in ¡any manner or form whatever, the tenants and employees of petitioner on said plantation.”
Subsequently, plaintiff filed an amended petition, the purport of which is, that since the filing of his original petition, he has made the ■discovery that Peter Humble, Jr., is a minor, and that his true name 'is Ivy Humble. That he is a son of Henry Smith Humble, who is ‘liable for all the acts of trespass committed by his minor son, and for ¡the injury inflicted by him.
He charges that said Ivy Humble was one of the principal actors -in the transactions enumerated and described in the original petition.
For answer W. S. Humble, in his behalf, and as representing his two •minor sons, Horace and Ivy, pleads a general denial; and Arthur, Hirke and Peter Humble, making common cause, also plead the general issue.
.Inasmuch as the testimony was delivered by the witnesses in a nar*393native form, we liave chosen to reproduce a large part of same in like manner by making' excerpts therefrom as follows, viz:
Dr. R. L. Carruth sworn, says:
“He knows where Judge Kernan’s Riverside place is, he was there on the 2oth of September, 1897. At the time of the entertainment given by the colored people, there were present Kirke Humble, Peter Humble, Horace Humble, Peter Humble, Jr., myself, Bruce Hodges, a Hr. Frisbee, all those parties were more or less intoxicated. I ■ don’t know that there was any particular disturbance. When we arrived there, Mr. Kirke Humble was cursing, swearing and using violent language some distance from the negroes. That was, I judge, .about thirty-five yards from the place of assemblage. I don’t know that that had any effect on the negroes. After we got there Mr. Kirke Humble quieted down. I went to them and told them we were a peaceable crowd, and they seemed to be satisfied.
“I judge this was about nine or ten o’clock. The entertainment •continued at least an hour, after we got there. After it broke' up witness started home, and Peter Humble called to him to come back. 'There were a number of darkies coming along the road behind witness. They were carrying a torch-light. Peter Humble, Jr., and Peter Humble, Sr., were following a short distance behind them. Peter Humble, Sr., called to them to stop and hold on with that light, .and called to me to hold on, Doctor. I stopped and allowed the negroes to pass me. I don’t know whether Johnnie Beattie was in that crowd or not. At this time, the only white men I know of were pres■ent, were Peter Humble, Sr., Peter Humble, Jr., and myself. There were women in the crowd. I merely noticed there were women. Don’t know whether they were black or mulatto. When Peter Humble called to me, I dismounted and hitched my horse, and went back to Peter Humble, Sr., who was on the ground on foot. About the time I got to him, Peter Humble, Jr., who was on his horse, said to Peter Humble, Sr., 'don’t bother those negroes, let them alone.’ He said to Peter Humble, Sr., 'go get that light.’
“Peter Humble rode on after the negroes on his pony, and I saw him overtake them on the road, and ride for several moments by the side of the one that was carrying the torch. Then he came back to the other Humble and myself where we were, and said: 'Bud, I can’t get that light, John Beattie has got it, and won’t give it up.’
“I remonstrated to Peter Humble, Sr., and the only answer he gave *394me was: ‘You follow us.’ My answer was: ‘Why don’t you let thosenegroes alone ?’ When little Peter came and told him he could not get the light, he said: ‘go and get it.’ Again little Peter rode on and. left us, and passed out of my sight. Peter Humble, Sr., also went-ahead of me, and I followed after him, and when I overtook him, both of them were stopped at a fence; I saw nothing of the torch, light, and said to Peter Humble, Sr.: ‘Don’t bother those negroes any more,’ and asked him: ‘Where are you going? What are you going to do?’ He said: ‘You stay with us.’ Little Peter Humble left his-horse outside the fence, and the two got over the fence into a field, and walked off from me, and I followed in the direction they went, when I came to a cabin, and stopped at a picket fence. I saw at the door of the cabin, on the gallery, Peter Humble, Jr., and at the end or side of the cabin, Peter Humble, Sr., was standing. I stood where I was- and listened. I first heard a voice on the inside of the house saying: ‘What do you want, Peter? You can’t come in my house, I ain’t going to open the door.’ Little Peter Humble was standing at the-door and said: ‘Go to the door.’ Then, I heard the .voice of Peter Humble, Sr., but could not understand what he said. I heard the voice on the inside saying, ‘tell me what you got to say; I’ll put my ear right down to this hole, and nobody can hear what you say but me; there ain’t nobody else standing close to the door.’ Then, again, after hearing the voice of little Peter, not understanding what he-said, I heard from the inside the same voice. (All this voice, I have-been talking about was a man’s voice, saying ‘no, 1 don’t want no whisky, you can’t come in; I ain’t going to open the door!’)
*********
“When I saw Peter ECumble, Sr., tt the end of the house, I went to him and tried to persuade him to come away. I spoke in a whisper to him. He answered in a loud tone, and addressed me as doctor,then I left him and went hack to a small cabin, where I could conceal myself from view and there I heard Peter Humble, Sr., say;‘You don’t go towards that gun, I’ll shoot you, or I’ll blow your brains-out/ or some threatening remark. Then, little Peter left the door,, stepped off the gallery, walked a short distance and fell, and remarked that he was sick. I went to him and helped him on his feet, and assisted him with a good deal of difficulty to walk outside of the-yard enclosure, where he fell again. And at that time Peter Humble, Sr., came to where we were, from where he had been stationed at the *395end or side of the house, and when we got to where I asked him to-help me to get little Peter away from there, and proposed that we leave the place, get away from there, and go home, and he said: ‘No,, you stay with me, and we will go in that house.’ I told him he was-crazy, and that I would not assist him in doing anything of the kind. I begged him again to help me carry little Peter off, and about that time 1 heard a noise at the door of the house, as if it was opened, and. a voice asking: ‘Let me come out there, I want to speak to you.’ Peter Humble, Sr., spoke up and said: ‘Get back in that house, you ——, or I will kill you.’
“This was on Judge Kernan’s place. I heard only one voice in the house. Where I heard the voice was in Mike Turner’s cabin, in which he lived on W. F. Kernan’s place. I know where John Beattie lived, on Judge Kernan’s place. Mike’s cabin is a little less than a mile-from the cabin occupied by John Beattie. The house where John Beattie lived must have been burned, as I have passed by there and it. is not there.”
John Beattie, sworn, says:
“I lived in September last year on Judge Kernan’s Riverside place. I was renting land from Judge Kernan. I owed him. I was not at the church entertainment at the first beginning. I came there about an hour before it broke up. I think it was about ten o’clock before-my wife and children and sister-in-law were there. I saw Dr. Carruth, Kirke Humble, Peter Humble, Sr., Peter Humble, Jr., Mr. Bruce Hodges, and Mr. Frisbee. Mr. Frisbee lives in Mississippi. When I got there, the people did not seem to be disturbed, they were-selling and going on when I got there. They broke up I think about eleven o’clock. After they broke up, I started home with my wife and sister-in-law, and Henry Holmes aud the little children. The entertainment was north of my house, towards the Mississippi line.
“Mrs. ITumble’s house is south of my house. I started home, and just below the church, about a hundred yards, the roads forked, the right hand road went to my house, the left hand road to Mike Turner’s house, where my sister-in-law was going. I went as far as Mike Turner’s with my sister-in-law. I had a light. Little Peter Humble rode up and asked Henry Holmes to step aside, he wanted to see him. I told Plenry to give me the light, and I would walk on.
“Peter Humble, Jr., rode up side of Henry Holmes, and told him to blow the light out. I told Henry no, he could not blow the light out;; *396and he said ‘no — if we can’t blow it out, we will shoot it out.’ After they got over the fence, I went on to Mike Turner’s house, too. Directly Peter Humble, Jr., walked up in the yard, and I stepped in the house and shut the door. In about a minute or so, after the door was shut, another man came in behind the house, and poked a pistol through the crack, and told Mike Turner to open the door. Mike did not open the door, and the man outside told Mike to stand up to the door and hear what he had to say to him. He cussed, and told Mike, if he did not open the door, and get up there and hear what he had to say, he was going to shoot him. In a short while, they walked off out to the cotton patch talking. I stepped out on the gallery, I asked for Mr. Humble, and said, ‘Mr. Humble, I would like to talk with you.’ He said, you had better get back in there; I will shoot your head •off.’ That was, I think, Peter Humblej Sr. From his voice, I went hack into the house. My wife, sister-in-law, Rhoda Hays, Mike Turner, his wife, Columbus Dunn, Mike Turner’s step-daughter, Henry Holmes and children were in there.
“Mr, Arthur Humble told me at Mr. Felix Dreyfous’ store, that 'Tuesday morning, when I came into Clinton, that that racket that ■went on up there, if it was not stopped, I would be held responsible for it. He said his brother had got in a little disturbance up there on Judge Kernan’s place, and he was informed that I was going to •carry it to Clinton and report him. That if so, that he was going to get up a crowd of men and come over there and hurt some one.”
Mike Turner, sworn, says:
“I live at Judge Kernan’s Riverside plantation, lived there last September. I remember the night John Beattie, his sister-in-law, and a lot of them came to my house; they got to my house about ten • o’clock.
“They came in with my little children very calmly and said: ‘Papa, get up and open the door.’ Mr. Peter Humble came to my house and wanted to get in. Little Peter came on the gallery and said: ‘Mike you know me.’ I said ‘Peter, yes, I know you;’ he says, ‘I ain’t going •to hurt you.’ Peter Humble, Sr., says, ‘open the door, and he will give you a gallon of good whiskey.’ He, says ‘open the door for me, please; I ain’t going to hurt you nor neither your family.’ That Rhoda Hays promised to let him go home with her and he wants to go. ‘If you don’t open the,door, I will shoot you.’ I says, ‘Peter, 'here is a crack in the door, I can hear all you want to say to me;’ and *397the other one says: 'Get up to that door, and hear what that man has got to say; that is ail I know about it.’ I saw a pistol poking through the crack at the head of my bed. I had taken it to be a pistol at that, time. Peter Humble, Sr., said, if I did not get up to the door he would shoot me.”
Minerva Beattie, sworn, says:
“She is the wife of John Beattie. I was in the house the night, the disturbance took place. 1 was with my sister, and she asked me to go by with her; she was afraid to go, and 1 went by with" her. Myself and sister Rhoda were on the way, some parties behind hitched their horses 'and came up behind us, and we broke and run; we ran into the house. I think Johnnie Beattie fastened the door. They cursed and told Mike Turner to open the door. They told Mike-Turner they would not interrupt him if he would open the door, but did not say what they wanted. Mr. Peter Humble was at the back of the house, and threatened to shoot in if we did not open the door. There were four men, four women and three children in the house. I went under the bed. I was afraid they would shoot in the house. My sister and Mike’s step-daughter went behind the bed, which had a high headboard. The men stood around the hearth at the fire. We-got away from there about half past eleven o’clock. I left JudgeKernan’s place. I left, because I was afraid the white people would come back again, as they had threatened to do. I was afraid of the people at the supper. Peter Humble, Sr., Peter Humble, Jr., Kirke Humble and Dr. Carruth; they were all I knew to be afraid of.
“1 went to the supper about nine o’clock and did not stay long. There was no disturbance at the supjier more than the white people-were cursing around, and I thought there would be a disturbance, and I left. I don’t know who it was cursing. They wore down the road a piece, I hoard their voices.
“Mr. Humble, Dr. Carruth and young Humble all followed behind us. They were right close when we broke and run. They were right at us. . I did not know what they were following us for, and I was afraid; and we all run. It was the Humbles’ way to go by Mike Turner’s house, home.”
Robert Germany, sworn, says:
“He was living in the parish in September, last year; he knows the Humble boys. Arthur Humble invited him to join a crowd to go to a church. He said his brother and Bruce Hodges had gone to a colla*398■tion affair over there and. raised • — —. lie said they were drunk, and they did not do anything, and he said the boys had been back and .apologized to them, and offered to pay any damages for what they had done. I think he said the negroes agreed to drop it, but had since heard they had gone to Olinton to report them, and he wanted to get up a crowd of the -boys to go and tell them they had to drop it. I don’t know that Arthur said anything more. Witness said, if the negroes resisted, they might have some of them to kill, and Arthur .said he did not think they would light. I told them it ought to be headed by settled men, and not a lot of boys; and Arthur Humble said thei e would be old men at the head of it, either Mr.' Bruce Hodges’ father, or Mr. Talbert.”
W. H. Doughty, sworn, says:
“I was not invited by any of the Humble boys to go on Judge Kernan’s place. I did not join any crowd to do so. I heard Arthur and Kirke Humble make a threat against John Beattie, early Tuesday morning at Felix Dreyfous’ store, the day the house was burned. They were looking for John Beattie at the time, and said, if he went to town, they would do something. He don’t remember what. He knows that John Beattie was one of Judge Kernan’s tenants at that time. Arthur Plumble was around at that time with a pistol. He made inquiry about where John Beattie was. Kirke Plumble had ■something to say about John Beattie. He made some threat. Don’t remember exactly what it was, and wanted to know whether he was around or not. Arthur stayed at the store; Kirke went up the road toward Olinton, or Mr. Hodges’. They said if John Beattie went to town and reported the case, what they would do. Don’t remember ■what they said.” _
Rhoda Hays, sworn, says:
“She was present at that entertainment Saturday night. She was -disturbed at the entertainment. Some white boys came up to the church where we were. Some cursing and singing. I went to Mike Turner’s house. There was a crowd followed me. Mr. Peter Humble, Mr. Oarruth and young Peter Humble were in the crowd. I did not do anything but run. I was afraid, like all the rest were. I was afraid, because they were cursing and going on, and it frightened me. That was Saturday night. I was disturbed on Wednesday, and left home, and went to Mr. 0. Louis Talbert’s quarter. I was at home Tuesday night. There was a disturbance near my house on Tuesday *399might. There was a crowd came there to Mr. Walker Hays. 1 saw .them and heard a great lot of them. 1 did not know who the three were. By the noise of the horses when they left, it seemed like there were more than, three. It was dark, I could not see.
“1 recognized Mr. Frisbee’s voice in the crowd that night. I did not recognize the voice of anybody else. They told Mr. Hays if he reported them, they would come back and kill every colored man on the place and him, too. We stayed at home that night. I left home next •day, and went over to Mr. Talbert’s. Was not there Wednesday night. All the people on the place left, except two families. One of the families did not know anything about it. 1 went back home Thursday morning. I saw where some one had shot a dog on a cotton pile in my house. I saw horse tracks all around everywhere. The hands -quit work gathering the crops. They quit more than a week. The hands did not go back to work until W. IT. Doughty and Louis Talbert went to take charge.”
Albert Hays, sworn, says:
■‘I was there on Tuesday night when the crowd came there. When •they rode up they hailed. Ma answered them, and they asked was Mr. Hays at home. Mr. Hays said yes, and he opened the door. They said come out on the gallery, I would like to converse with you .a few moments No harm, no danger whatever. They said we came over to see about that little disturbance them boys had here on Saturday night; we heard you all had reported us They said if this thing is reported, we are going to burn the last house there is on the place, and swing the last negro man’s neck to a limb; and they said your’s, too, Mr. Hays. They said this thing lies in your power, and if it is reported, you will pay the penalty of it. They said you can go to town to-morrow and report it if you want, but you had better make your coffin before you leave home. If you can’t make it, you had 'better hire me, I am a good carpenter; and spoke and says I will give you fifty dollars to carry it to town. I guess you claim that them boys burned that house of John Beattie’s, and says the boys that were bere on Saturday night, has got your house surrounded. They are bere, and said, I guess you heard what I say. Mr. Hays told him yes, and he said good night. That was between three and four o’clock at alight. I did not recognize the voices of any of them, but old man Frisbee. We did stay there the next day. We left home that night. "When they did, I went down to Alvin Hess’ place in the Sixth *400Ward. Ma and the others went to Mr. Talbert’s. I went back to the. place Thursday morning. Left it on Wednesday morning, went after a wagon to move Ma and them. I could not get anybody to go in. there with a wagon, they were all scared after the white folks had been in there. I was afraid to go in there. Of the crowd. Pretty much,. all the hands left the place, and left their crops in the field. The hands were gone four or five days, both night and day. After that,. they would come back and work in the day, and go away at night.
“The cattle destroyed as much of the crop as they wanted to, a couple of nights after those fellows was in there because everybody was ■ scared to go for them, because of the knowledge there was a disturbance on the place.”
Jonas Barnes, sworn, says:
“All I know about Saturday night, I came to Clinton, and when I arrived at Mr. Felix’s store as near as I can come at it, about half-past seven, these men left the store ahead of me, and came over on the ■ south of the creek on Judge Kernan’s place. I then wént home and did not go to the entertainment. Tuesday night, ten minutes after two o’clock, these men passed by my house going toward Mr. Hays’. I saw nothing more of them that night. It seemed to me from the noise of 1he horses’ feet, there were may be twenty-five head of men. The crowd was coming from Beaver Creek ford, leading by John Beattie’s house. They came up a road which leads from Felix’s store across Beaver Creek and by Beattie’s. Wednesday night I heard a little noise of horses’ feet about fifty yards from my house. They did not come on by my house. From the north part of the place. Mr. Hays and Mike Turner live on the north part of the place. I was sitting out in a thicket, because I was afraid to stay in the house. About half-past ten o’clock I heard the fire of two guns towards Mr. Hays’ house. I went back in my house at half-past eleven o’clock, and between midnight and day, I heard the report of another gun. I heard no more from them that night. I had gone to bed, and heard’ the voice of a man say, ‘Who lives here?’ That was Saturday night. I was a tenant on Judge Kernan’s place at that time, also Walker Hays.
“My wife was scared, and left home with the children. I could not keep them there. Everybody on the place left, except myself, my grandfather and my grandmother. They were disturbed very severe-for about five days. The cattle broke in one portion of the field, and' *401we found it out. They did not destroy very much. The largest majority of the hands left out Wednesday morning. When Mr. Doughty-' came there and told them he had taken charge of the place, the hands-came back.”
Phoebie Clark, sworn, says:
“She lived on Judge Neman’s place last September. I have no-husband. I lived in one end of my house. I was at the house when-they came there Tuesday night. I heard some one come to Mxv Hays’ door and call, and when he called, I answered in my room. Then Mr. Hays answered and asked them what did they want. They asked him to step out on the gallery, they wanted to talk with him about the disturbance that passed down at John Beattie’s Saturday night. He says it did not happen at John Beattie’s, it happened down at the church and at Mike Turner’s. He said Mike Turner; O yes, that makes me kind of hungry for him. He said Mr. Hays, I. understand you all want to put the young men that were here Saturday night to trouble; but, let me tell you one thing, if those young, men are put to trouble, you all shall pay the penalty. Mr. Hays said-I don’t know anything about the disturbance more than that I have heard. He said Sunday evening, when Peter Humble was over here,. I got those boys to drop it, and have no more to do about it, and he-said as to reporting, I don’t know anything about it.
“He said, Mr. Hays, it is in your power to keep it out of the courthouse. If it gets into the court house, we will burn the last house here, and swing the last negrc maxx’s neck and your’s, too, Mr. Hays. He said I guess you will say those white men burned this house down-here; if they did, they were free white men fx-om the State of Mississippi. He said Mr. Hays, if you know the benefit of your life, you" will keep that out of the court house. If this thing goes into the.court house in Clinton, Mr. Hays, your doom will be in the bottom pit of--. You ain’t looking for heavexx, are you? If you is, you will íxever reach it. He said, Mr. Hays, if you go to Clinton to-morrow, make your box, and carry it with you. For you will never reach here any more. And the man oix the right'hand spoke, and' said if you can’t make it, get me -to make it. I am a pretty good carpenter, and the other man on the left hand said, I would give fifty dollax-s for it to get to Clinton. The man that was first talking said, Mi-. Hays, do you know who I am? Mr. Hays'said, I do not. He said I am a free white man from the free State of Mississippi, twenty^ *402years of age, with a white heart. Said Mr. Hays, you understand what I had to say, didn’t you? Mr. ITaysjsaid yes, sir; I did understand every word. He said tell all your surrounding friends what I had to say. Good night, and they went away. I did not recognize any of the voices, except old Mr. Erisbee. I stood up on my bed and looked all I could. I could not tell exactly how many there were. There were three right at the door with guns, and looked like about nine or ten behind, up 'the road. The clock had just struck three, not jfive minutes before they rode up. I was awake. I was over at Mr. .'Louis Talbert’s plantation with my children Wednesday night. I was scared to stay at my house. I returned Thursday morning about -eight o’clock. When I left home, I shut up my doors, when I re- ■ turned they were open and a dog lying on the cotton pile dead. That pile of cotton was inside the house. The dog was shot. I carried . everything I had to the woods before I left. All the hands scattered tout and went to other plantations .awhile, and some of them never ■came back to stay. I first became satisfied to return there to stay when Mr. Louis Talbert came and said Judge Neman had sent him there to protect the place. ITenry Holmes and John Quinn went back after they came down here and saw Judge Neman, and he sent them back. Mike Turner stayed up there with us for about a week, up there where Mr. Talbert was. Mr. Doughty was there tending to gathering John Beattie’s crop. He did not stay there at night. During this time, the stock eat up a good deal of our crop. The gates •would be open every morning, and when I would get there, I would run them out. I don’t know anything about Beattie’s crop. I lived about o£.e and a half miles from Beattie, way up near the Mississippi line. When I returned Thursday morning, there were horse tracks .all around the house.”
W. EL Doughty, recalled, says:
“I was employed by Judge Neman to take charge of the place and -gather the crops. I had John Beattie’s crop gathered, and saw after -all the balance the crops were injured by the stock. Mr. Hays’ crop -was damaged and John Beattie’s crop was damaged by the stock. -John Beattie’s corn was damaged about twenty-five barrels, and his cotton, I suppose a bale. I had six bales ginned for John Beattie. I ' had gathered about four or five bales. I paid fifty cents a hundred for the picking. I paid sixty cents a day for gathering his corn. I had four hands for two days gathering the corn. About $4.80. Judge *403Neman paid me for my services, forty-five dollars for gathering the crop, and seeing to the place. I had two hands for nine dollars a month and feed. For one month. Gathering John Beattie’s crop and doing other work on the place, it cost about four dollars a month each to feed the hands — making $26.00.”
Louis Talbert, sworn, says:
“I was employed by Judge Neman to go on the place, protect his hands and keep them there. The hands left the place during this disturbance. Some of them came on to my place. They said if Judge Neman did not put some man there, they would not go -back. I was there in the capacity as guard; a protector ten days.
“Judge Neman paid me twenty dolíais. I am on that place now, .as a tenant. I rent this year the John Beattie land for 1350 lbs. lint cotton. Judge Neman has to build me a dwelling to live in on the place. He was also to build a cabin for me on his land.”
Walker Hays, sworn, says:
“He lived on Judge Neman’s place last year. Some parties came to my house in September. The crowd rode up to my house about two o’clock in the morning and called for me three times before I answered. Then I asked them what they wanted. They said please step on the gallery, we want to converse with you a little. That there was no harm, no danger whatever. I opened the door, they asked me -to walk on the gallery. I told them I would not. I told them I could hear all they had to say where I stood. He said, Mr. Hays, our pres■ence here to-night is to see you on this little trouble that took place at John Beattie’s. I told them it happened out at a little church where they had an entertainment, and at Mike Turner’s. They said, Mr. 'Hays, we were notified that you wanted to put that nice young gentleman to trouble, and if you do, we will hang every nigger man on the place and you, too, Mr. Hays. I spoke and told them that trouble had been settled. That Mr. Peter Humble had come over on Sunday evening to my house, and brought with him John Beattie and Mike Turner. That little Peter had told me he was guilty of the charge' they made against him, and that he was very sorry and asked Mr. Hays; use your influence with the boys and get them to drop this -thing.
“I spoke to Beattie and Mike, and thought they ought to forgive him. He acknowledged he was sorry, and would not do so any more. T told the crowd also, that Mr. Bruce Hodges and Charley Doughty *404had been over to see me on the same business, on Tuesday evening',, and told them that I had told Mr. Ilodges and Mr. Doughty that it was dropped. The crowd replied, Mr. Hays, this is in your power to keep this out of Clinton,-and if you know the benefit .of your life, you. will do so. . They said, do you know we have made the attempt to burn, this house? I told them I did not. 1 believe that is about all they said. These parties coming there made me feel mighty bad. They said, if I went to town, I had better make my box, and carry it along, with me. John Beattie’s house was burned on Tuesday evening about three or four o’clock. Mr. Bruce Hodges and Charley Doughty came to see me on Tuesday following the disturbance at the church, on Saturday night. I left the place on Thursday. I was not at my house on Wednesday night. I came to town on Wednesday and stayed all night at Mr. Talbert’s Wednesday night, and went back Thursday morning. Mr. Talbert stayed down there with me at night. The-hands left on Wednesday. As I was returning from Clinton on Wednesday, I was met by one of the hands who came to me out of the swamp, and told me not to go on the place, as the hands had been threatened. This testimony is objected to on the part of defendant on the ground it is hearsay and irrelevant.”
W. F. Kernan, sworn, says:
“He is the owner of Riverside plantation in this parish. Some of' the hand;! that were on the place, left the place last year, and some declined to continue for 1898, preferred to go somewhere else. Some of them gave me this reason. They said they were afraid of the-Humbles.
“I suffered loss from John Beattie’s leaving. I had to employ a man to superintend -the gathering of his crop. I furnished him money to pay hands for picking the crop. My recollection is, I furnished Mr. Doughty twenty-eight dollars to pay hands for gathering the crop. I paid him forty-five dollars as wages for looking after the same. During the tíme I was paying Mr. Doughty wages for seeing to gathering the crop, he superintended -for a few daj^s hauling some lumber. He made one trip to Kentwood and back. Don’t remember whether he made two trips or not. John Beattie had two hands hired, whose privilege was superior to mine, and I paid them. I paid Henry Holmes thirty-seven dollars and ninety-five cents. I paid John Quinn wages, twenty-eight dollars and twenty-five cents. I paid for ginning six bales cotton, seven dollars and fifty cents. I paid for bag and ties-*405for six bales, four dollars and fifty cents. I took out of his crop mule hire, fifteen dollars. I paid for supplies for him $15.90. In the .spring I let him have an order on I. L. Heyman & Son, for oats and supplies, which I had to pay Mr. Heyman. I got from him six bales •of cotton and four hundred and fifty pounds lint for Mike Turner. Proceeds of cotton in excess of rent, ninety-seven dollars and thirty-five cents; corn, thirty-seven dollars and fifty cents. A small balance •due me on the crop transaction of twenty-seven dollars. The fact of John Beattie leaving the place caused me to make a disadvantageous compromise. I was notified that parties were coming into my plantation to burn up all my houses and run off tenants, and I had to send the sheriff and men up there to protect them. I think that was on a Thursday. After the second disturbance, as reported, I went over to Ohas. Kilbourne, sheriff, and asked him to send a deputy up with some men, to protect my property and keep them from burning up my houses, and running off my people. He kindly designated one of his deputies, and told him to get ready and go. It was a little difficult for him to get other men to go, and I had to go and hunt them up. Mr. Boyd and Mr. Walker, young men in my office, consented to go and protect my property. I got Mr. Mat Broadway and Mr. Hunter Payne and Mr. Lee White. I got a hack from Mr. Bennett’s livery stable, and they all started up, but, before going, I had to buy a shot gun for Mr. Broadway. And I bought two other shot guns; one for Mr. Louis Talbert and the other for Mr. Hays. Mr. Hays afterwards took off my hands the one I bought for him, and now has it. The two guns I now have left on my hands, cost me thirty dollars, and twelve dollars and fifty cents for the one Mr. Hays returned. I spent more than five dollars for ammunition, and had this trouble not occurred on my place, I would have had no earthly use for the guns or ammunition. I think the hire of Mr. Bennett’s hack was three dollars. Of the parties who went up in Bennett’s hack, only two of them charged me, Mr. Broadway and Mr. Payne. One I paid two dollars, and the other one dollar and fifty cents. I had to engage Mr. Talbert as a guard, to protect the hands, and I paid him twenty-five' dollars for his services. I was getting from John Beattie sixteen hundred pounds of cotton, and I rented to Mr. Talbert eighty or ninety acres for one thousand, three hundred and fifty pounds cotton, and built him a house with four or five rooms, a frame, comfortable house for a small family. I agreed to pay for the building of a good log *406cabin for him, which cost forty or fifty dollars, which was an unnecessary expense. I am satisfied the dwelling house cost over four hundred dollars, all cash. I rather look on the building of the residence as an investment. I would not have had the thing to have occurred for-five hundred dollars. That the place has suffered in reputation there is no doubt.
“The place has been damaged in its reputation, rendering it difficult to secure labor on it. What that damage is, I could not say.”
On this testimony, the case was submitted to a jury, who rendered a verdict in- favor of the plaintiff for twenty-five dollars, without making any mention of the plaintiff’s injunction.
From that verdict and the judgment of the court thereon, the plaintiff prosecutes this appeal, and the appellees, in answer to the appeal, pray for the reversal of the judgment and the rejection of appellants’ demand in toko.
Wo gather from this evidence, that the colored tenants on the plaintiff’s Riverside plantation gave an entertainment on the night óf the 28th of September, 189Y, to raise funds for the building of a church, and which was very generally patronized.
That while the supper was in progress, at about the hour of ten o’clock, the defendants, all of whom are white men, in company with a party of friends who resided in the State of Mississippi — this plantation being very near the State line — appeared, and, being in a state of intoxication, and using obscene and boisterous language, created a great disturbance, breaking up the entertainment, and causing the darkies to rapidly disperse and return to their respective houses.
Some of them were followed by the defendants, who acted and spoke in a threatening manner, and tried to obtain possession of torchlights they bore; and being thus pursued, they sought the shelter and protection of the neighboring cabin of Mike Turner, into which they withdrew, and closed the door behind them.
These parties immediately surrounded the cabin, and called upon its occupants to come out, threatening to shoot into the cabin if they did not.
Finding the darkies were determined to remain within, and not ■ open the door, the parties eventually left, one of the most conspicuous of their leaders having become so drunk he could not stand.
The following day Peter Humble, Sr., called on Mike Turner, and apologized for the conduct of himself and associates on the night be*407fore; but, ascertaining from common report in the neighborhood, that some of the colored people intended to give information of the affair of the Saturday night previous to the parochial authorities, a mob was-collected for the purpose of going on the Kernan place, and so awing, and frightening the negroes that they would desist from the prosecution; and of killing them if it was found necessary.
The proof is very conclusive, that this band of marauders were as*sembled at the instance of the defendants, or some of them; and that ail, or very nearly all of them, actively participated therein, and assisted in its consummation.
This mob arrived on the Kernan place at about the hour of three' o’clock, on Tuesday morning, surrounded the cabin of Walker Hays, and awakened the occupants.
That they stated to them, that they had come to warn the negroes that t-he affair of Saturday night must not be reported, and, if it was done, they would hold him responsible for it, and hang every negro on the place.
That there appeared to have been about twenty-five horsemen in the1 party, all of whom were armed; and while surrounding the cabin, they were engaged in shooting off their guns and pistols.
That as soon as the crowd dispersed, the negroes scattered into the-woods, and totally abandoned the plantation, and their crops were left in the fields ungathered.
That as soon as this information reached the plaintiff,'he called’ upon the sheriff of the parish for protection, and the latter sent a-deputy who was accompanied by a number of the friends of the plaintiff. who volunteered their services as guards, to go upon the plantation and remain thereon to protect and defend it against further trespass or depredations.
That this guard was furnished with arms by the plaintiff, and ammunition and subsistence; and they remained on duty for about ten days, when the present suit was filed, accompanied” with an injunction.
It is to obtain redress for this grievance that this suit was brought, and it is a recompense therefor that the plaintiff prays for judgment in damages against the defendants in solido.
The true amount claimed is three thousand, seven hundred and fifty dollars, instead of four thousand, two hundred and fifty dollars, as stated in the petition; which is the result of an incorrect addition, merely.
*408The proof shows and the fact is, that as the direct and immediate .result of the tort of the defendants, the crops of the tenants which •were abandoned, suffered very greatly by depredations of stock, and lack of cultivation. That several of the tenants who were maltreated ¿never returned to the plantation.
That the actual loss suffered by the plaintiff was very great, and that the reputation of his plantation was incalculably injured.
In our opinion the verdict of the jury falls far short of doing substantial justice to the plaintiff.
The conduct of the defendants was, to characterize it mildly, simply outrageous, and unjustifiable, and all who participated in these transactions or contributed thereto, are liable in solido to the injured party.
That there was a conspiracy among the defendants to terrorize and frighten the tenants of the plaintiff’s, the proof shows most clearly; .■and that the threats of violence on the part of the defendants and their ■associates had the effect of terrorizing them and driving them off the plantation is made equally plain.
There were no relations between the plaintiff and the defendants of .•any kind which could possibly have given the defendants’ conduct the .color of excuse or justification.
The governing rule in such matters is very well stated by Cooley, in his treatise on Torts, viz.:
“Mr. Cooley on Torts, page 125, referring to a conspiracy, says:
“When the mischief is accomplished the conspiracy becomes important as it affects the means and measure of redress; for the party wronged may look beyond the actual participants in committing the injury, and join with them as defendants, all who conspired to accomplish it. The significance of the conspiracy consists, therefore, in this, that it gives the person injured a remedy against parties not .otherwise connected with the wrong.”
At page 127:
'Most wrongs may be committed, either by one person or by several. 'When several participate, they may do so in different ways, at different •times, and in very unequal proportions; one may ¿lian, another may ■procure the men to execute; others may be the actual instruments in accomplishing the mischief; but the legal blame will rest upon all as joint actors.”
And at page 133:
'■“Where several persons unite in an act which constitutes a wrong to *409another, intended at the time to commit it, or doing it under the circumstances which fairly charge them with intending the consequences which follow, it is a very reasonable and just rule of law which compels each to assume and bear the responsibility of the misconduct of all. To require the party injured to ascertain and point out how much share of responsibility is fairly attributable to each, as between themselves, and to leave this to be apportioned among them by the jury according to the mischief found to have been done by each, would in many eases, be equivalent to a practical denial of justice. * * *
“While the law permits all the wrong-doers to be proceeded against jointly, it also leaves the party injured at liberty to pursue, any one of them, severally, or any number less than the whole, and to enforce his remedy, regardless of the participation of the others.” See Comitez vs. Parkerson, 50 Fed. Rep., 170.
The case of Dickson vs. Dickson, 33 Ann. 1361, presents a striking parallel in its facts to the instant case.
The report shows that the defendants formed a conspiracy “to deprive plaintiff’s plantation of its laborers by threats, promises and in•dueements.
“That in prosecuting this common intent, they visited the plantation frequently, * * * and by means of threats, persuasions, and otherwise, induced the laborers to refuse to contract, or to abandon their contracts, and leave the plantation.
* * ***** * * * *
“It is manifest,” say the court, speaking through Mr. Justice Fenner as its organ, “that these acts, thus wantonly and maliciously done 'by defendants, were, in the sense of the law, faults, that is, acts done in the exercise of no' legal rights of their own, and in violation of the rights and feelings of the (plaintiff) who was entitled to pursue his lawful business without interference or .hindrance from defendants.
“For the damages resulting from such acts, the defendants are responsible.”
That case was tried and decided in the lower court, without the intervention of a jury, and the district judge awarded the plaintiff the sum of two thousand, five hundred dollars against the defendants in solido, and this court affirmed his judgment.
Quite a similar case is stated in Cooper vs. Cappel, 29th Ann. 213, from which we have made the following extract, as quoted in the brief of plaintiff’s counsel, after having verified the same, viz.:
*410“There was, beyond doubt or question, a lawless combination, a conspiracy, a pre-arrangement by the defendants, to go to the gin-house at a late hour — it was after sunset when they left the store, getting, dark when they reached the gin-house — to take and carry away the cotton by force, by the use of deadly weapons, firearms, provided in advance, if Cooper could not be overawed and the anticipated resistance repressed by numbers and by bluster.
“Such lawlessness must be repressed, must be put down by the strong hand of the law, and wrong-doers must be taught That the way of the transgressor is hard.’ It is only when the laws are enforced and obeyed, when rights are observed and respected, and when the citizen can feel that he is secure in his person and property, so long as he-does no wrong to others, that there can be peace, good order and prosperity in the land.”
Our predecessors amended the judgment appealed from, and increased the-allowance, and awarded the sum of three thousand dollars-against the defendants in solido.
Having examined this case with the most diligent and painstaking care, and given all the testimony serious consideration, our conclusion is to set aside the verdict of the jury and the judgment thereon based,- and render judgment in favor of the plaintiff for an increased amount, namely, the sum of two thousand dollars, and, also, to reinstate, maintain and perpetuate the plaintiff’s injunction.
It is therefore ordered and decreed, that the verdict of the jury be-’ annulled and set aside, and the judgment thereon based, likewise; and' it is further ordered and decreed that the plaintiff do have and recover of and from all the defendants in solido, excepting TIenry Smith Humble, the sum of two thousand dollars.
It appearing from plaintiff’s petition that it is not alleged that Henry Smith Humble, one of the defendants, was either present participating in the alleged trespass that is complained of, or aiding or cooperating with others, though absent; but that, as the father of Horace Humble, a minor, who was present, actively participating therein, he is liable and responsible for his conduct, acts and torts, and finding this statement borne out by the record, and entertaining the opinion, that he is only liable for actual damages, we think the amount of plaintiff’s recovery, as to him, should be fixed at the sum of three hundred dollars.
It is therefore ordered and decreed that the plaintiff do have and' *411recover of and from Henry Smith Humble, as the. father of his minor,. Horace Humble, the sum of three hundred dollars as actual damages,, same to be taken and considered as only a portion of the two thousand dollars for which judgment is herein rendered against all other defendants in solido.
And it is further ordered and decreed that plaintiff’s injunction be-reinstated; and that same be maintained and perpetuated, and that, the defendants and appellees be taxed with the costs of both courts, in solido, excepting Henry Smith Humble, who is held liable for a prorata share thereof.